DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 6.
Amended: 1, 5-6 and 10.
Cancelled: 4 and 9.
Pending: 1-3, 5-8 and 10. 
Objection to specification has been withdrawn as applicant has taken appropriate actions.
IDS
Applicant’s IDS(s) submitted on 03/18/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 7-8, filed 03/01/2021, with respect to claim(s) 1-3 and 6-8 have been fully considered and are persuasive.  The rejection of claim(s) 1-3 and 6-8 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-3, 5-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is AKIYAMA, OKAZAWA and ONUKI.
AKIYAMA discloses a memory cell capacitor (C3) of a DRAM is formed by use of a MIM capacitor which uses as its electrode a metal wiring line of the same layer (M3) as metal wiring lines within a logic circuit (LOGIC), thereby enabling reduction of process costs. Higher integration is achievable by forming the capacitor using a high dielectric constant material and disposing it above a wiring layer in which bit lines (BL) are formed. In addition, using 2T cells makes it possible to provide a sufficient signal amount even when letting them operate with a low voltage. By enabling the processes for fabricating capacitors in analog (ANALOG) and memory (MEM), it is possible to realize a semiconductor integrated circuit with the logic, analog and memory mounted together on one chip at low costs.
OKAZAWA discloses an XP type MRAM cell array and an STr type MRAM cell array are formed on a single chip. The XP type MRAM cell array is laid over the STr type MRAM cell array to form a layered structure. The STr type MRAM cell array serves as a work memory area, while the XP type MRAM cell array serves as a data storage area. A cell of the XP type MRAM cell array and a cell of the STr type 
ONUKI discloses semiconductor device with low power consumption or a semiconductor device with a reduced area is provided. The semiconductor device includes a cell array including a first memory cell and a second memory cell; and a sense amplifier circuit including a first sense amplifier and a second sense amplifier. The cell array is over the sense amplifier circuit. The first sense amplifier is electrically connected to the first memory cell through a first wiring BL. The second sense amplifier is electrically connected to the second memory cell through a second wiring BL. The first sense amplifier and the second sense amplifier are electrically connected to a wiring GBL. The sense amplifier circuit is configured to select one of a potential of the first wiring BL and a potential of the second wiring BL and output the selected potential to the wiring GBL.
 
Re: Independent Claim 1 (and dependent claim(s) 2-3 and 5), there is no teaching or suggestion in the prior art of record to provide:
wherein the first wiring is configured to supply a high power supply voltage and electrically connected to the latch circuit, wherein the second wiring is onfigured to supply a low power supply voltage and electrically connected to the latch circuit, wherein the precharge circuit is configured to supply a precharge voltage to the first local bit line and the second local bit line, and wherein, in a period when the first transistor and the second transistor are off, a potential of one of the first wiring and the second wiring is the precharge voltage, and, at the same time, a potential of the other of the first wiring and the second wiring is one of the high power supply voltage and the low power supply voltage.

Re: Independent Claim 6 (and dependent claim(s) 7-8 and 10), there is no teaching or suggestion in the prior art of record to provide: 
wherein the first wiring is configured to supply a high power supply voltage and electrically connected to the latch circuit, wherein the second wiring is onfigured to supply a low power supply voltage and electrically connected to the latch circuit, wherein the precharge circuit is configured to supply a precharge voltage to the first local bit line and the second local bit line, and wherein, in a period when the first transistor and the second transistor are off, a potential of one of the first wiring and the second wiring is the precharge voltage, and, at the same time, a potential of the other of the first wiring and the second wiring is one of the high power supply voltage and the low power supply voltage.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov